Citation Nr: 1438866	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

The Veteran is seeking service connection for erectile dysfunction.  He contends that this condition developed secondary to his service-connected posttraumatic stress disorder (PTSD).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In February 2011, a VA medical opinion was obtained addressing whether the Veteran's erectile dysfunction was caused by his service-connected PTSD.  Unfortunately, the examiner failed to address whether the Veteran's erectile dysfunction was aggravated by his service-connected PTSD.  See Allen, 7 Vet. App. at 449-50 (finding that a VA nexus opinion stating that a claimed disorder is not "related to" a service-connected disability or that a service-connected disability was not an "etiological factor" in the onset of a claimed disorder does not answer the question of aggravation).  Accordingly, a supplemental medical opinion must be obtained.


Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental medical opinion from the VA examiner who issued the February 2011 VA opinion regarding the etiology of the Veteran's erectile dysfunction.  If the February 2011 VA examiner is not available, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.
The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Following a review of the Veteran's service and post-service treatment records, the examiner must render an opinion as to whether the Veteran's erectile dysfunction has been aggravated beyond its natural progression by his service-connected PTSD.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



